This case is a companion case of Miss Lorena Norris v. S.E. Michaud et al., 148 So. 493, decided this day by this court, and, for the reasons assigned therein, the judgment of the lower court is affirmed as to the liability of defendant.
The only remaining question is the amount of damage caused to plaintiff's car. The only testimony in the record is to the effect that plaintiff's car was worth $400 before the collision, and, after the wreck, he traded it in on another car for $50, the best available price, thereby leaving a loss to plaintiff of $350, the amount of the award in the lower court, which is correct. However, the judgment of the lower court will have to be amended by substituting the receivers of the Union Indemnity Company for the Union Indemnity Company as parties defendant.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be amended by substituting as parties defendant Clay W. Beckner and S. Sanford Levy, receivers of the Union Indemnity Company, in the stead and place of the Union Indemnity Company, and, as amended, that the judgment of the lower court be affirmed.